Appeal by defendant from an order denying its motion for a new trial on the ground of newly-discovered evidence. There is nothing in the newly-discovered evidence which would justify the conclusion that it would change the result if a new trial were granted. The same judge who presided at the trial heard the motion for a new trial and denied the application. The order appealed from is discretionary and should be affirmed. Order unanimously affirmed, with ten dollars costs and disbursements. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.